Citation Nr: 1044040	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-36 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disability.   
 
2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had active service from March 1963 to April 1986.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 RO rating decision that, in 
pertinent part, determined that new and material evidence had not 
been received to reopen a claim for entitlement to service 
connection for a left knee disability.  By this decision, the RO 
also denied a compensable rating for bilateral hearing loss.  

The present Board decision addresses the issue of whether 
new and material evidence has been received to reopen a 
claim for entitlement to service connection for a left 
knee disability.  The issue of the merits of the claim for 
entitlement to service connection or a left knee 
disability, as well as the issue of entitlement to a 
compensable rating for bilateral hearing loss, are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a left disability in 
October 1986, and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 1986 RO decision that denied entitlement to 
service connection for a left knee disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a claim 
for entitlement to service connection for a left knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126 (West 2002) require VA to notify the veteran of any 
evidence that is necessary to substantiate all elements of his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In light of the favorable determination with respect to whether 
new and material evidence has been received to reopen a claim for 
entitlement to service connection for a left knee disability, and 
the need to remand for additional information with regard to the 
merits of the issue, no further discussion of VCAA compliance is 
needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been submitted, 
the evidence is generally presumed to be credible.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The RO denied service connection for a left knee disability, as 
well as for a right knee disability, in October 1986.  The 
October 1986 RO decision was not appealed and is considered 
final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the October 1986 RO 
decision included the Veteran's service treatment records; VA 
examination reports; and the Veteran's own statements.  The RO 
denied service connection for a left knee disability, as well as 
for a right knee disability, on the basis that both a left knee 
disability and a right knee disability were not found on the last 
examination.  The RO noted that the Veteran's service treatment 
records showed that he complained of sporadic knee pain in 1975 
and that chondromalacia of the left knee was diagnosed.  The RO 
indicated that according to an August 1986 VA orthopedic 
examination report, the Veteran walked without any noticeable 
limp and that both of his knees were normal.  The RO reported 
that the evidence did not establish service connection for a left 
knee disability, or for a right knee disability.  

The Board observes that the October 1986 RO decision indicated 
that the Veteran complained of sporadic knee pain in 1975 and 
that chondromalacia of the left knee was diagnosed.  The Board 
additionally notes that the Veteran was also treated for left 
knee problems on other occasions during his period of service.  A 
May 1967 treatment entry noted that the Veteran was seen for 
complaints including a bruise behind his left knee.  A diagnosis 
was not provided at that time.  A November 1971 entry indicated 
that the Veteran was seen for recent soreness of the left knee.  
The examiner reported that there was no left knee swelling, 
effusion, or erythema.  The examiner stated that there was some 
under patella tenderness, full range of motion, and some slight 
friction under the patella.  It was also noted that an X-ray was 
negative.  The assessment was tendonitis.  The actual November 
1971 X-ray report, as to the Veteran's left knee, reported that 
the Veteran had recent left knee soreness with no evidence of 
injury.  It was noted that there was under patella effusion and 
tenderness. The X-ray report indicated that no abnormality was 
present.  

The evidence received since the October 1986 RO decision includes 
post-service private treatment records; post-service treatment 
reports from Kirk Army Health Clinic, Kimbrough Army Ambulatory 
Care Center, and Walter Reed Army Medical Center; and statements 
from the Veteran.  

The additional post-service private treatment records and 
treatment reports from Kirk Army Health Clinic, Kimbrough Army 
Ambulatory Care Center, and Walter Reed Army Medical Center, show 
treatment for variously diagnosed left knee problems.  

For example, a March 1998 X-ray report, as to the Veteran's left 
knee, from John Hopkins Bayview Physicians, P.A., indicated that 
there were mild degenerative changes seen as well as a small bone 
island in the distal femur.  It was also reported that a small 
flabella was also seen in the posterior knee.  

A July 1998 report from the Johns Hopkins Health System at 
Riverside indicated that the Veteran was seen for follow-up of 
left leg pain.  He reported that he had difficulty bearing weight 
on the left leg and that the pain ran from the posterior portion 
of the left knee down to the calf.  The assessment was bursitis.  
Another July 1998 treatment report from that facility indicated 
that the Veteran complained of an acute onset of left knee pain 
in March 1998.  It was noted that a previous X-ray examination 
revealed degenerative changes of the left knee.  As to an 
impression, the examiner indicated that the Veteran appeared to 
have a patellofemoral syndrome of the left knee as well as 
osteoarthritis.  

An August 1998 report of a magnetic resonance imaging (MRI) 
study, as to the Veteran's left knee, from Accessible MRI of 
Baltimore County, related an impression of a tear involving the 
posterior horn of the medial meniscus with evidence of a medial 
tibial plateau bone bruise or micro-fracture; joint effusion; and 
questionable strain involving the fibular head component of the 
lateral collateral ligament.  

A February 1999 treatment report from Kimbrough Army Ambulatory 
Care Center indicated that the Veteran had left knee pain 
exacerbated by twisting that began in March 1998.  It was noted 
that he denied that he had suffered any left knee injuries.  The 
assessment included left bursitis.  

A June 1999 treatment report from the Kirk Army Health Clinic 
related an assessment of left knee degenerative joint disease 
with mild varus alignment versus a shift in gait.  

An April 2001 treatment report from Kimbrough Army Ambulatory 
Care Center noted an assessment of internal derangement of the 
left knee.  

A June 2001 treatment report from Walter Reed Army Medical Center 
indicated an assessment of left knee osteoarthritis.  

In the evidence since the October 1986 RO decision, there are 
clear diagnoses of a left knee disability.  The Board finds that 
the current diagnoses of a left knee disability, including 
degenerative joint disease, are evidence that is 
is both new and material because the claim was previously denied, 
at least in part, on the basis that the evidence did not show a 
current left knee disability.  Therefore, the Board finds that 
such evidence is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate his claim, and 
raises a reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
convince the Board to grant a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the October 
1986 RO decision is new and material, and thus the claim for 
service connection for a left knee disability is reopened.  This 
does not mean that service connection is granted.  Rather, 
additional development of evidence will be undertaken (see the 
below remand) before the issue of service connection for a left 
knee disability is addressed on a de novo basis.  Manio v. 
Derwinski, 1 Vet.App. 140 (1991).


ORDER

New and material evidence having been received, the claim for 
service connection for a left knee disability, is reopened, and 
to this extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As to the Veteran's claim for service connection for a left knee 
disability, the Board observes that his service treatment records 
indicate that he was treated for left knee problems on several 
occasions.  A May 1967 treatment entry noted that the Veteran was 
seen for complaints including a bruise behind his left knee.  A 
diagnosis was not provided at that time.  A November 1971 entry 
indicated that the Veteran was seen for recent soreness of the 
left knee.  The examiner reported that there was no left knee 
swelling, effusion, or erythema.  The examiner stated that there 
was some under patella tenderness, full range of motion, and some 
slight friction under the patella.  It was also noted that an X-
ray was negative.  The assessment was tendonitis.  The actual 
November 1971 X-ray report, as to the Veteran's left knee, 
reported that the Veteran had recent left knee soreness with no 
evidence of injury.  It was noted that there was under patella 
effusion and tenderness. The X-ray report indicated that no 
abnormality was present.  

A May 1975 triage note indicated that the Veteran had a chief 
complaint of knee pain for one week with no recent injury.  It 
was not noted whether the Veteran was complaining of left or 
right knee pain.  A May 1975 treatment entry reported that the 
Veteran had pain about the patella that would come and go.  The 
impression was chondromalacia of the patella.  The examiner did 
not specifically identify whether the chondromalacia of the 
patella was in the left or right knee.  A May 1975 X-ray report, 
however, as to the Veteran's left knee, indicated that the 
Veteran had suffered from sporadic knee pain for six years and 
that he was told he had a calcium deposit.  The X-ray report 
referred to the May 1975 treatment entry, noted above, for an 
interpretation, i.e., the impression of chondromalacia of the 
patella.  The March 1986 objective separation examination report 
included a notation that the Veteran's lower extremities were 
normal.  

A post-service August 1986 VA orthopedic examination report noted 
that the Veteran reported that he had recurrent attacks of pain 
in both of his knees for many years.  The diagnoses included 
normal knees.  

Subsequent post-service treatment reports refer to treatment for 
variously diagnosed left knee problems.  

For example, a March 1998 X-ray report, as to the Veteran's left 
knee, from John Hopkins Bayview Physicians, P.A., indicated that 
there were mild degenerative changes seen as well as a small bone 
island in the distal femur.  It was also reported that a small 
flabella was also seen in the posterior knee.  

A July 1998 report from the Johns Hopkins Health System at 
Riverside indicated that the Veteran was seen for follow-up of 
left leg pain.  He reported that he had difficulty bearing weight 
on the left leg and that the pain ran from the posterior portion 
of the left knee down to the calf.  The assessment was bursitis.  
Another July 1998 treatment report from that facility indicated 
that the Veteran complained of an acute onset of left knee pain 
in March 1998.  It was noted that a previous X-ray examination 
revealed degenerative changes of the left knee.  As to an 
impression, the examiner indicated that the Veteran appeared to 
have a patellofemoral syndrome of the left knee as well as 
osteoarthritis.  

An August 1998 report of a magnetic resonance imaging (MRI) 
study, as to the Veteran's left knee, from Accessible MRI of 
Baltimore County, related an impression of a tear involving the 
posterior horn of the medial meniscus with evidence of a medial 
tibial plateau bone bruise or micro-fracture; joint effusion; and 
questionable strain involving the fibular head component of the 
lateral collateral ligament.  

A February 1999 treatment report from Kimbrough Army Ambulatory 
Care Center indicated that the Veteran had left knee pain 
exacerbated by twisting that began in March 1998.  It was noted 
that he denied that he had suffered any left knee injuries.  The 
assessment included left bursitis.  

A June 1999 treatment report from the Kirk Army Health Clinic 
related an assessment of left knee degenerative joint disease 
with mild varus alignment versus a shift in gait.  An April 2001 
treatment report from Kimbrough Army Ambulatory Care Center noted 
an assessment of internal derangement of the left knee.  A June 
2001 treatment report from Walter Reed Army Medical Center 
indicated an assessment of left knee osteoarthritis.  

The Board notes that the Veteran has not been afforded a VA 
examination with an etiological opinion after a review of the 
entire claims folder as to his claim for service connection for a 
left knee disability.  Such an examination should be accomplished 
on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

As to the Veteran's claim for a compensable rating for bilateral 
hearing loss, the Board observes that he was last afforded a VA 
examination in October 2005.  The diagnoses were moderately 
severe to severe sensorineural hearing loss from 2000 to 4000 
Hertz in the right ear and moderate sensorineural hearing loss 
from 2000 to 4000 Hertz in the left ear.  The examiner indicated 
that the speech recognition ability did not meet normal limits in 
the Veteran's right ear, but that it was within normal limits in 
his left ear.  

The Board observes that the Veteran has not been afforded a VA 
examination as to his service-connected bilateral hearing loss in 
over five years.  As such, the record raises a question as to the 
current severity of the Veteran's service-connected bilateral 
hearing loss.  Additionally, the Veteran's representative has 
specifically requested that he be scheduled for an additional VA 
examination.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two years 
old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated him for left knee 
problems and hearing problems since August 
2003.  After receiving this information and 
any necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not already 
in the claims folder.  Specifically, VA 
treatment records since August 2003 should be 
obtained.  

2.  Schedule the Veteran for a VA examination 
by a physician to determine the nature and 
likely etiology of his claimed left knee 
disability.  The claims folder must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should diagnose all current left 
knee disabilities.  

Based on a review of the claims file, 
examination of the Veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is as 
likely as not (50 percent or greater 
probability) that any diagnosed left knee 
disabilities are etiologically related to the 
Veteran's periods of service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding 
that an examination was inadequate where the 
examiner did not comment on the Veteran's 
report of in-service injury and relied on the 
absence of evidence in the Veteran's service 
medical records to provide a negative 
opinion).

3.  Have the Veteran undergo a VA 
examination to determine the severity of 
his service-connected bilateral hearing 
loss.  The claims folder must be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted and all signs and symptoms of 
the service-connected bilateral hearing 
loss should be reported in detail.  

4.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service connection 
for a left knee disability and entitlement to 
a compensable rating for bilateral hearing 
loss.  If any benefit sought remains denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond before the 
case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claims.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


